Citation Nr: 0929417	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-37 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for intervertebral disc 
syndrome.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to 
October 1983.  He also served in the National Guard.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for 
intervertebral disc syndrome. 

This case was initially before the Board in April 2008, and 
the Board issued a denial of the benefit sought.  A Joint 
Motion to Vacate was filed with the United States Court of 
Appeals for Veterans Claims (Court) in March 2009.  The Joint 
Motion asked the Court to vacate and remand the Board's 
decision.  The Court granted the motion in March 2009 and the 
case has been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2009, the Veteran's attorney timely submitted 
additional evidence prior to appellate review.  Under 38 
C.F.R. § 20.1304 (2008), such evidence requires a return of 
the case to the agency of original jurisdiction (AOJ) for 
review, consideration, and preparation of a supplemental 
statement of the case (SSOC) prior to a Board decision, 
unless there has been a waiver of such initial review.  
Neither the Veteran nor his attorney waived the right to 
initial AOJ review.  Thus, additional development is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the newly 
received evidence.  If deemed appropriate, 
the AOJ should conduct any development 
deemed appropriate, e.g., obtain 
identified medical reports and schedule a 
VA examination to obtain an updated 
medical opinion or request an addendum 
opinion from the prior VA examiner.

2.  After completing the aforementioned 
and furnishing to the Veteran and his 
attorney any additional VCAA notice deemed 
appropriate, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
the Veteran and his attorney should be 
provided with a SSOC and afforded the 
appropriate opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


